DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Coffin does not disclose a Manifold since no detail is given about the structure that connects 204a, 204b to 206a, 206b. However, a manifold is simply an arrangement of pipes or valves designed to control or distribute fluid flow. Therefore, the structure that by Applicants own admission diverts the fluid from 204a, 204b to 206a, 206b is a manifold. Therefore, the rejection is maintained. Applicant will need to more clearly define the structure involved in order to overcome the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-14, and 17-19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coffin (WO 2020/142076).
With respect to claim 1: Coffin discloses a system for use in a well, comprising: 
a sand screen system (114, 208) having a plurality of sand screen joints (208); and 
a shunt system (126) positioned along the sand screen system (Fig. 1), the shunt system comprising: 
a plurality of transport tubes (204a, 204b); 
a plurality of packing tubes (206a, 206b); 
a plurality of jumper tubes (218a, 218b), which fluidly couple transport tubes of sequential sand screen joints of the plurality of sand screen joints together (Fig. 2); 
a first manifold (structure that connects 204a, 204b to 206a, 206b; ¶ [0017, 0022]) coupled to the plurality of transport tubes and to the plurality of packing tubes to separate a portion of a gravel slurry flowing through the plurality of transport tubes into the plurality of packing tubes (Fig. 2; ¶ [0017]), the first manifold positioned on a first sand screen joint of the plurality of sand screen joints (Fig. 2 shows structure that connects 204a, 204b to 206a, 206b on joint 208); and 
a first commingler (210) positioned along the plurality of transport tubes or the plurality of jumper tubes at a location separate from the manifold (Fig. 2), the commingler positioned on the first sand screen joint (Fig. 2 shows 210 on joint 208) and having an internal chamber where gravel slurry, received from uphole transport tubes sections of the plurality of transport tubes, is commingled before flowing into downhole transport tubes sections of the plurality of transport tubes (Fig. 2; ¶ [0016, 0020]).
With respect to claim 2: Coffin further discloses the first commingler is located uphole relative to the first manifold (Figs. 1-2; one of the comminglers is uphole of one of the manifolds).
	With respect to claim 3: Coffin further discloses the first manifold is located uphole relative to the first commingler (Figs. 1-2; one of the manifolds is uphole of one of the comminglers).
	With respect to claim 4: Coffin further discloses a second commingler is positioned along the plurality of transport tubes (Fig. 2), and is located on a second sand screen joint of the plurality of sand screen joints (Figs. 1-2), and a second manifold is located on a third sand screen joint of the plurality of sand screen joints (Figs. 1-2).
With respect to claim 5: Coffin further discloses further teaches at least one manifold is positioned on each sand screen joint (Figs. 1-2).
With respect to claim 6: Coffin further discloses further teaches at least one commingler is positioned on each sand screen joint (Figs. 1-2).
With respect to claim 8: Coffin further discloses further teaches the shunt system further comprises a secondary transport tube which passes through the first manifold (¶ [0024]).
With respect to claim 9: Coffin further discloses further teaches the shunt system further comprises a plurality of secondary transport tubes which pass through the first manifold (¶ [0024]).
With respect to claim 11: Coffin discloses a method, comprising: 
positioning a shunt system (126) along a sand screen system (114, 208; Figs. 1-2); 
deploying the shunt system and the sand screen system into a borehole (Fig. 1); 
depositing a gravel slurry along the sand screen system via a plurality of packing tubes (206a, 206b) coupled with a plurality of gravel slurry transport tubes (204a, 204b) via a manifold (structure that connects 204a, 204b to 206a, 206b; ¶ [0017, 0022]) positioned on a sand screen joint (208) of the sand screen system (Fig. 2 shows structure that connects 204a, 204b to 206a, 206b on joint 208); and 
commingling gravel slurry, flowing through the plurality of gravel slurry transport tubes, within a commingler (210) positioned on the sand screen joint (Fig. 2 shows 210 on joint 208) and separated from the manifold (Fig. 2; ¶ [0016, 0020]).
With respect to claim 12: Coffin further discloses commingling comprises commingling gravel slurry received from two gravel slurry transport tubes (¶ [0016-17, 0020-22]).
With respect to claim 13: Coffin further discloses providing the sand screen system with a plurality of sand screen joints (208) connected sequentially (Figs. 1-2).
With respect to claim 14: Coffin further discloses positioning comprises positioning at least one manifold along each sand screen joint, and at least one commingler along at least one sand screen joint (Figs. 1-2).
With respect to claim 17: Coffin further discloses arranging the shunt system as a 2x2 shunt system (Fig. 2; ¶ [0024]).
With respect to claim 18: Coffin further discloses arranging the shunt system as a 3x2 shunt system (¶ [0024]).
With respect to claim 19: Coffin further discloses arranging the shunt system as a 4x2 shunt system (¶ [0024]).
With respect to claim 21: Coffin discloses a shunt system (126) for use with a sand screen system (114, 208) comprising a plurality of sand screen joints (208) to facilitate gravel packing of a wellbore (Fig. 1, the shunt system comprising: 
a plurality of transport tubes (204a, 204b); 
a plurality of packing tubes (206a, 206b); 
a manifold (structure that connects 204a, 204b to 206a, 206b; ¶ [0017, 0022]) on a sand screen joint (208) of the plurality of sand screen joints (Fig. 2 shows structure that connects 204a, 204b to 206a, 206b on joint 208), the manifold coupled to the plurality of transport tubes and to the plurality of packing tubes to provide an interface for separating a portion of a gravel slurry flowing through the plurality of transport tubes into the plurality of packing tubes (Fig. 2; ¶ [0017, 0022]); and 
a commingler (210) positionable on the sand screen joint (Fig. 2 shows 210 on joint 208) and separated from the manifold (Fig. 1) and coupled with the plurality of transport tubes to provide commingling of gravel slurry (Fig. 2; ¶ [0016, 0020]), flowing along the plurality of transport tubes, independently of the interface for separating the portion of gravel slurry into the plurality of packing tubes (Fig. 2; ¶ [0016-17, 0020-22]).
With respect to claim 22: Coffin further discloses the first commingler is positioned midway between the first manifold and a second manifold positioned on a second sand screen joint of the plurality of sand screen joints (Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coffin alone.
With respect to claim 7: Coffin discloses all aspects of the claimed invention except for the first commingler is a dual commingler. It would have been obvious to one of ordinary skill in the art at the time of filing to have the single commingler duplicate to be a dual commingler, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin as applied to claim 14 above, and further in view of Fisher (US 2017/0362918).
	With respect to claim 15: Coffin discloses all aspects of the claimed invention except for providing the shunt system with additional transport tubes at each sand screen joint; and passing the additional transport tubes through the manifold at each sand screen joint without placing the additional transport tubes in fluid communication with the packing tubes. Fisher teaches providing a shunt system with additional transport tubes (12) at each sand screen joint (Fig. 2); and passing the additional transport tubes through the manifold at each sand screen joint without placing the additional transport tubes in fluid communication with the packing tubes (Figs. 1-2; ¶ [0028]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the additional transport tubes of Fisher with the invention of Coffin since doing so would allow slurry to be transported to locations without being used to pack a section of the wellbore.
With respect to claim 16: Coffin from the combination of Coffin and Fisher further teaches positioning comprises positioning two comminglers (¶ [0024]) at each sand screen joint and connecting at least one gravel slurry transport tube and at least one additional transport tube to each commingler of the two comminglers (¶ [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672